Citation Nr: 1446687	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of left shoulder rotator cuff tear with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for status post right ankle fracture with open reduction internal fixation.  

3.  Entitlement to an initial rating in excess of 10 percent for right foot plantar spurring.

4.  Entitlement to an initial compensable rating for left foot plantar spurring.

5.  Entitlement to an initial compensable rating for allergic rhinitis.

6.  Entitlement to an initial compensable rating for post-operative scar on the right ankle.

7.  Entitlement to an initial compensable rating for post-operative scar on the left ankle.

8.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a February 2013 hearing which was conducted at her local RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In March 2009, the RO granted service connection for the disabilities on appeal.  The Veteran has perfected an appeal with the initial disability ratings assigned.  

The only time the issues on appeal were evaluated by VA for compensation and pension purposes was in January 2009.  At the time of the February 2013 hearing, the Veteran testified that some of her disabilities had increased.  She mentioned problems with her feet and that other things might be a "little worse."  In light of the allegations of increases in symptomology, the Board finds that current VA examinations are needed to ensure that the record reflects the current severity of the disabilities under consideration.  

The Veteran testified in February 2013 that she had received VA and/or private medical treatment for her feet, rhinitis and for migraine headaches.  As the issues on appeal are being remanded for current VA examinations, the Board finds that attempts must be made to obtain all the pertinent outstanding medical records of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.  The Board is particularly interested in obtaining the outstanding medical records identified by the Veteran as pertaining to her feet, rhinitis and headaches.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Then, the Veteran should be afforded VA examinations by an appropriately qualified health care professional or professionals with sufficient expertise to determine the nature and extent of all impairment due to the service connected residuals of left shoulder rotator cuff tear with degenerative changes, status post right ankle fracture with open reduction internal fixation, right foot plantar spurring, left foot plantar spurring, allergic rhinitis, post-operative scar on the right ankle, post-operative scar on the left ankle and migraine headaches.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  If the Veteran fails to report for any scheduled examinations, documentation showing that she was properly notified of the examination or examinations should be associated with the record.  See 38 C.F.R. § 3.655 (2014)

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After completion, to the extent possible, of the above-requested development, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



